Order entered September 9, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00629-CR

                           DEWAYNE LAMAR JONES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-52961-N

                                            ORDER
       The Court REINSTATES the appeal.

       On August 15, 2016, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We ADOPT the August 31, 2016 findings that: (1)

appellant desires to pursue the appeal; (2) appellant is indigent and is represented by Riann

Moore of the appellate division of the Dallas County Public Defender’s Office, who made a

timely request for preparation of the reporter’s record on June 2, 2016; (3) the court reporter was

Karren Jones; (4) Ms. Jones did not receive the initial request for the reporter’s record but has

been made aware of it and requests thirty days to complete the reporter’s record for filing; and

(5) the trial court recommended the thirty-day extension for Ms. Jones to complete the record.
We ORDER court reporter Karren Jones to file the compiled reporter’s record in these appeals

no later than September 28, 2016.

                                                 /s/    ADA BROWN
                                                        JUSTICE